Citation Nr: 0426984	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right foot disability previously denied by the Board in a 
decision of September 1990.  

In March 2003 the veteran appeared and gave testimony before 
a hearing officer at the RO.  In February 2004 the veteran 
appeared and gave testimony before the undersigned at a 
hearing via videoconference from the RO  Transcripts of both 
of these hearings are of record.  

Although the RO has considered the claim for service 
connection for a right foot disability on a de novo basis, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).


FINDINGS OF FACT

1.  In a September 1990 decision, the Board denied the 
veteran's claim for service connection for a right foot 
disability.  That decision was affirmed in a memorandum 
decision of the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals 
(Court) issued in January 1993.

2.  Subsequently received evidence is cumulative of evidence 
considered in the Board's 1990 decision.  


CONCLUSIONS OF LAW

1.  The September 1990 Board decision that denied service 
connection for a right foot disability is final. 38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the September 1990 Board 
decision is not new and material, and the claim for service 
connection for a right ankle disability is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, No. 01-944, U.S. Vet App. (June 24, 
2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession.

In a letter dated in September 2001, the RO informed the 
veteran of the evidence needed to substantiate his current 
claim, and of who was responsible for obtaining what 
evidence.  In addition, this letter told him that he could 
reopen the claim by submitting relevant evidence.  The notice 
thereby put him on notice to submit all such relevant 
evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant in 
September 2001, prior to the rating action currently being 
appealed.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
application to reopen his claim for service connection for a 
right ankle disability is available, but not yet associated 
with the claims folder.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  Generally, the provisions of this liberalizing law, 
to include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, provisions related to reopening previously denied 
claims are only applicable to claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection was received on January 10, 2001, the new 
regulations relative to reopening previously denied claims 
are not applicable.

I.  Factual Basis  

The evidence of record at the time of the September 1990 
Board decision that denied service connection for a right 
foot disability may be briefly summarized.  

Service medical records reveal that the veteran was seen in 
may 1950 with complaints of pain in the right foot.  In 
February 1951 the veteran was seen with complaints regarding 
his right ankle.  An x-ray showed marked deformity of the 
lateral malleolus with inversion of the foot and minimum 
traumatic arthritis.  In October 1951 the veteran was seen 
with complaints of right foot pain.  On the veteran's 
examination prior to service discharge, the veteran's feet 
were evaluated as normal.  A history of a right ankle 
fracture in 1945 was noted.  

The veteran was hospitalized at a VA facility from October 
1964 to April 1965 and again in September 1965 the veteran 
was hospitalized for treatment of pain in the right ankle and 
foot.  During both hospitalizations the veteran gave a 
history of a right ankle injury when he was 13 years old.  He 
also gave a history of a 1950 fall from a telephone pole 
while in the Army that resulted further deformity of the 
right distal tibia with pain extending to the mid-foot.  The 
veteran underwent a triple atrthrodesis during this 
hospitalization.  The diagnoses at discharge included 
degenerative arthritis of the subtalar joint of the right 
foot.  

VA outpatient treatment records show that in February 1984, 
the impression was degenerative joint disease of the 
tarsometatarsal joints.  The impression of degenerative joint 
disease was repeated in outpatient treatment records dated in 
November and December 1988.  The veteran underwent VA 
hospitalization for this condition in December 1988.  He was 
seen in March 1989 for treatment of neuralgia secondary to a 
scar contracture in the right foot.

During a hearing before RO personnel in July 1989 the veteran 
said that he sustained a right foot and ankle disability when 
he fell from a telephone pole during service.  He denied 
injuring his foot or ankle prior to service.  

The 1990 Board decision denied the veteran's claim because it 
found that the evidence did not demonstrate a right foot 
disability for many years after service, and the evidence did 
not show that any current right foot disability was related 
to service.  That decision was affirmed by the Court in 
January 1993.

The evidence associated with the claims folder subsequent to 
the September 1990 Board decision that denied service 
connection for a right foot disability includes VA clinical 
records that indicate that the veteran was hospitalized in 
December 1989 for pain in the right foot.  It was noted that 
the veteran previously underwent a superficial peroneal 
neurectomy of the right foot.  In the course of this 
hospitalization the veteran underwent a Lis Franc fusion of 
the right foot.  

On VA examination conducted in April 1992 the veteran 
complained of right foot pain and difficulty walking.  He was 
noted to have a history of diabetes mellitus and to have 
undergone several right foot surgeries.  Evaluation revealed 
the right foot to be very tender on the lateral aspect with 
several surgical scars on the foot.  

VA clinical records dated from the 1990's to September 2001 
show treatment for right foot pain.  

In a statement dated in October 2001 a private physician 
reported that he saw the veteran on the date of the letter, 
and had last seen the veteran when the physician was a 
resident-in-training at a VA medical center.  The physician 
related that the veteran underwent a right ankle fusion in 
1961 with subsequent revisions.  Thereafter the veteran had 
continued to have pain in the hind foot, and underwent a 
triple arthrodesis with fusion of the subtalar joint and the 
mid-tarsal joint in 1966.  In 1988 he underwent a fusion of 
the Lis Franc joint in 1988.  The doctor estimated that the 
veteran was 20 percent disabled due his right foot and ankle 
disabilities.  

During the hearing before the undersigned in February 2004, 
the veteran again said that he suffered his original injury 
to the right foot when he fell from a telephone pole in the 
service.  He said that he complained of foot pain thereafter 
in service, but was refused treatment because of his race.

                                               II.  Legal 
Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for disability diagnosed after service when the 
evidence shows that it had its onset during service,  
38 C.F.R. § 3.303(d) 2003).   

Once a denial of service connection becomes final, the claim 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case the evidence added to the record since the Board 
denied service connection for a right foot disability in 
1990, consists of VA clinical records documenting treatment 
for a right foot disability from the late 1980s to the 
present time, a statement from a private physician reporting 
treatment in the 1960's, and the appellant's testimony at two 
recent VA hearings.

The VA records reflect considerable treatment for right foot 
complaints following a VA surgery on the foot performed in 
late 1989.  The private physician, essentially reported a 
history of treatment for right ankle and foot complaints 
beginning in the early 1960s, years after service discharge.  
While this evidence is new in the sense that it was not 
previously of record, it merely demonstrates continuing  
post-service treatment for right foot complaints and does 
show a relationship between the veteran's right  foot 
disability and service.  The evidence previously considered 
also showed treatment for a right foot disability beginning 
in the 1960's, and also documented a current right foot 
disability.  The newly received medical evidence is therefore 
cumulative of evidence previously considered.  Such evidence 
is, accordingly, not new within the meaning of 38 C.F.R. 
§ 3.156 (2001).  

The veteran's testimony given at recent VA hearings is 
essentially repetitive of arguments made and considered at 
the time of the Board's final decision in 1990 denying 
service connection for a right foot disability.  Such 
evidence is therefore also cumulative of evidence previously 
considered by the Board and is not new.  

Therefore new and material evidence has not been submitted 
and the claim for service connection for a right foot 
disability is not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a right foot disability is 
not reopened.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



